Fourth Court of Appeals
                               San Antonio, Texas
                                     February 8, 2017

                                   No. 04-16-00677-CR

                                 Joshua Isaiah JOYNER,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 386th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR3747
                         Honorable Laura Parker, Judge Presiding


                                     ORDER
    Appellant’s motion for extension of time is hereby GRANTED. NO FURTHER
EXTENSIONS OF TIME WILL BE ALLOWED.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court